Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Slinkard (U.S. Patent No. 10,893,664) in view of Clark, Jr. (U.S. Patent No. 7,735,455, as cited by Applicant).
For claim 1, Slinkard discloses an animal water supply container (as discussed in the abstract and shown in Fig. 1: 100), the water supply container comprising: a reservoir (Fig. 1: 106) comprising an annular wall (at numeral 106) and an annular base as shown in the annotated Fig. 1 below) extending inwardly from the annular wall such that the annular wall and the annular base define a reservoir chamber (Col. 1, lines 61-62: “Animal drinker 100 includes upper reservoir 106 for storing fluid”); a basin (Figs. 1-2: 112), the basin coupled to the reservoir (Col. 2, lines 14-16: “upper reservoir 106 is threadably attached to base tray 112 by a screw 118, a washer 120, and a nut 122.”), the basin comprising: a base (Figs. 4A-4B: at numeral 112) positioned beneath and coupled to the reservoir (as shown in Figs. 1-2 and Col. 2, lines 14-16: “upper reservoir 

    PNG
    media_image1.png
    598
    634
    media_image1.png
    Greyscale

Slinkard fails to show a heating system coupled to the base and configured to transmit thermal energy to water within trough and reservoir chamber. However, Clark, Jr. teaches an animal water supply container (as discussed in the abstract and shown in 
For claim 2, Slinkard discloses the invention substantially as claimed, but fails to specifically show wherein the heating system comprises a heating element coupled to 
For claims 6-10, Slinkard as modified by Clark, Jr. disclose the water supply container in accordance with Claim 1, wherein the reservoir comprises a valve container (Slinkard 140) that defines a valve chamber (Slinkard Figs. 4A-4B: 117 into lower reservoir 108), the valve chamber coupled in flow communication with the reservoir chamber (Slinkard interior of reservoir 106) via an inlet (Slinkard 144 defines an inlet into the valve chamber) defined in the valve container; wherein the reservoir comprises a float valve (Slinkard Figs. 3A-3B and 4A-4B: 104) positioned with the valve chamber, wherein the float valve is configured to selectively seal the inlet to control a flow of water from the reservoir chamber to the valve chamber (Slinkard Col. 3, lines 42-46: “When outlet 144 of outlet assembly 140 is completely blocked by float stop 104, the fluid is prevented from moving from upper reservoir 106 through outlet 144 and around and out 

For claim 13, Slinkard as modified by Clark, Jr. discloses the water supply container in accordance with Claim 1, wherein the reservoir (Slinkard Fig. 1: 106) comprises a top-fill reservoir (Slinkard as shown in Fig. 1).
For claim 14, Slinkard as modified by Clark, Jr. discloses the water supply container in accordance with Claim 1, further comprising a lid removably coupled to the reservoir (Slinkard Fig. 1: 113).	

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Slinkard in view of Clark, Jr., as applied to claims 1-2, 6-10 and 12-14 above, and further in view of Liff (U.S. Patent No. 4,561,384).
For claims 3-5, Slinkard as modified by Clark, Jr. disclose the water supply container in accordance with Claim 2, wherein the heating system (Clark, Jr. 40) comprises a thermostat beneath the base opposite the reservoir (Clark, Jr. Figs. 3-5 and Col. 2, lines 54-56: “Heating element 40 also includes a thermostat 42, which is centrally mounted against the bottom of basin top 22.”), but not explicitly a temperature sensor.
However, Liff teaches an animal water supply container (as discussed in the abstract and shown in Fig. 1: 10), the water supply container comprising: a reservoir (Figs. 1-2: formed by inner wall 11 and bottom 15); and a heating system (as shown in Fig. 5), wherein the heating system comprises a heating element (42) and a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slinkard in view of Clark, Jr., as applied to claims 1-2, 6-10 and 12-14 above, and further in view of Chumbley (U.S. Patent No. 8,474,407, as cited by Applicant).
For claim 11, Slinkard as modified by Clark, Jr. disclose the invention substantially as claimed, but fails to specifically show further comprising a filter positioned between the passage and the valve chamber to prevent debris from entering the valve chamber. However, Chumbley teaches an animal water supply container (as discussed in the abstract and shown in Fig. 3: 40), the water supply container comprising: a reservoir (42); further comprising a filter positioned between the passage .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because of the new ground of rejection. 
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. Applicant argues, with regard to claims 15-20, “Clark Jr. has no bottom wall to support the valve of Slinkard and incorporating the valve of Slinkard to fill the trough would cause the gravity fed system of Clark Jr. to operate incorrectly. As such, it would not have been obvious to modify Clark Jr. to include the valve container as taught by Slinkard for the advantage of controlling the flow of fluid from the reservoir to the trough.”
The Examiner maintains that the modification of the water supply container of Clark, Jr. by providing a bottom wall with a valve as taught by Slinkard would not preclude the gravity fed, vacuum system of Clark, Jr. from operating properly.  The openings in the annular wall of the reservoir of Clark, Jr. allow flow of the fluid from the .  
Applicant’s arguments, see Remarks pages 9-10, filed 9/24/2021, with respect to claims 15-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 15-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/DAVID J PARSLEY/           Primary Examiner, Art Unit 3643